Citation Nr: 9932072	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an increased rating for pansinusitis, 
currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from March 1957 to 
February 1959.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision issued by of the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico Regional Office (RO) which denied an 
increased evaluation for the appellant's service-connected 
pansinusitis, currently evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service-connected pansinusitis is 
manifested by symptoms which do not demonstrate prolonged 
antibiotic treatment; more than six non-incapacitating 
episodes per year have not been demonstrated.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for sinusitis is not 
warranted on either a schedular or extraschedular basis.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6510-6514, 6522 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, the Board has found that the 
appellant's contention that his sinusitis disability has 
worsened constitutes evidence of a well-grounded claim.  
38 U.S.C.A. § 5107; Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  That is, this contention is not inherently 
implausible, and if supported by clinical evidence could 
result in the benefit sought on appeal.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as all pertinent evidence 
relating to the appellant's claim has been obtained and is of 
record. 

The appellant contends that an increased rating is warranted 
based upon his current sinusitis symptomatology, which 
includes complaints of constant pain and headaches, nasal 
obstruction, occasional purulent discharge and the need to be 
in constant treatment with antibiotics.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in the reports of VA outpatient treatment rendered 
between 1992 and 1997; the report of the VA medical 
examination conducted in November 1997; and the report from 
a private doctor, dated in January 1997.

Review of the evidence of record reveals that the appellant 
has not received any recent treatment at VA facilities for 
his sinus disability.  He sought medical treatment at VA 
facilities approximately a dozen times between 1992 and 1997, 
for a variety of complaints.  However, review of the 
associated medical records does not reveal any complaints 
pertaining to the sinuses, nor is any treatment pertaining to 
the sinuses demonstrated.  A private doctor's written 
statement, dated in January 1997, indicates that the 
appellant was treated on one occasion for chronic sinusitis 
and was excused from work for one day due to the chronic 
sinusitis and headache.

The appellant underwent a VA medical examination in November 
1997.  He complained of frontal headaches, nasal obstruction, 
and occasional purulent discharge.  He said that he had been 
prescribed Nasalide and anti-histamines.  The examiner stated 
that the appellant did not report any allergic attacks.  On 
physical examination, no speech impairment was found.  No 
tenderness, purulent discharge or crusting was observed by 
the examiner.  However, a 50 percent obstruction of the right 
nostril was noted.  Radiographic examination of the paranasal 
sinuses demonstrated that they were well-aerated with intact 
bony walls.  No pathology was noted by the radiologist who 
rendered a clinical impression of normal study.  The 
diagnoses rendered by the examiner were nasal septum 
deviation and allergic rhinitis.

The appellant's sinusitis disability has been evaluated as 10 
percent disabling since his release from active duty in 
February 1959.  Under 38 C.F.R. § 4.97, Diagnostic Codes 
6510, 6511, 6512 and 6513, chronic pansinusitis, ethmoid 
sinusitis, frontal sinusitis and maxillary sinusitis, 
respectively, are evaluated under Diagnostic Code 6514 as 
chronic sphenoid sinusitis.  Under the current criteria, a 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to 
Diagnostic Code 6514 indicates that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

Review of the evidence of record reveals that the appellant 
has not received any prolonged antibiotic treatment during 
the past several years and that he has not suffered from an 
incapacitating episode of sinusitis requiring bed rest and 
physician treatment during the last several years.  While the 
appellant has complained of frontal headaches, there is no 
clinical evidence of record that his headaches are 
incapacitating.  There is no clinical evidence of purulence 
or of any crusting reflecting purulence.  The medical 
evidence of record reflects only infrequent treatment of the 
appellant for his sinus disability.  

Since there is no clinical evidence that the appellant has 
recently required or received prolonged antibiotic treatment 
and since the more recent medical records reflect treatment 
on only one occasion, and not the three or more 
incapacitating episodes or the six non-incapacitating 
episodes required for a 30 percent rating, the appellant's 
claim must be denied.  In addition, there is no clinical 
evidence of purulent discharge or crusting.  Furthermore, the 
November 1997 sinus x-rays revealed no pathology and the 
November 1997 VA examination did not indicate any tenderness 
of the paranasal sinuses or other abnormal findings, apart 
from a deviated septum.  Therefore, evaluation under the 
current criteria for incapacitating or non-incapacitating 
episodes of sinusitis would not result in an increased rating 
in the instant case.

In light of the November 1997 VA examination diagnosis of 
allergic rhinitis, the Board has also considered the 
regulatory provisions relating to rhinitis.  Under the 
current regulations, allergic or vasomotor rhinitis warrants 
a 10 percent rating when there are no polyps but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted when there are nasal polyps.  38 C.F.R. § 4.79, 
Diagnostic Code 6522.  The medical evidence of record does 
not show that the appellant suffers from any crusting, ozena 
or atrophic changes.  The medical evidence of record also 
does not show that the appellant suffers from any nasal 
polyps.  Therefore, an increased evaluation would not be 
warranted under the provisions of Diagnostic Code 6522.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that an extraschedular rating is 
not warranted at this time.  The appellant has not required 
any hospitalization related to his disability in the last 
several years.  There is no evidence of record that the 
appellant has been inhibited in his ability to work by his 
disability.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased disability rating at this time for the appellant's 
sinusitis on both a schedular and an extraschedular basis.  
It follows that there is not such a state of equipoise 
between the positive evidence and the negative evidence to 
otherwise permit a favorable determination as to this issue.  
The appellant may always advance a new claim for an increased 
rating should the impairment associated with this disability 
increase in the future.


ORDER

An increased evaluation, in excess of 10 percent, for 
sinusitis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

